In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-07-506 CV

____________________


IN RE TOBY DEWAYNE GUILLORY




Original Proceeding



MEMORANDUM OPINION
 Toby DeWayne Guillory filed a petition for writ of mandamus, in which he complains
that the trial court's order granting him community supervision is void and the trial court's
cumulation order is void.  Guillory asks that we set aside both orders "by way of a writ of
mandamus."
	Article 11.07 of the Texas Code of Criminal Procedure provides the exclusive means
to challenge a final felony conviction, and jurisdiction to grant post-conviction habeas relief
on a final felony conviction rests exclusively with the Court of Criminal Appeals.  Bd. of
Pardons & Paroles ex rel. Keene v. Court of Appeals for Eighth Dist., 910 S.W.2d 481, 483-84 (Tex. Crim. App. 1995); Tex. Code Crim. Proc. Ann. art. 11.07, § 3 (Vernon 2005). 
Petition for writ of habeas corpus to a court that has jurisdiction is generally an adequate
remedy that will preclude mandamus relief.  In re Piper, 105 S.W.3d 107, 109 (Tex.
App.-Waco 2003, orig. proceeding).  Guillory's petition fails to demonstrate that his rights
to obtain a remedy by appeal or through a writ of habeas corpus were inadequate to address
the errors he now asserts.  We deny the petition for writ of mandamus. 
	PETITION DENIED.

									PER CURIAM

Opinion Delivered October 25, 2007 
Before McKeithen, C.J., Kreger and Horton, JJ.